Stolz, Judge.
In this action by the purchasers of a residence against the sellers and the real estate agent for damages resulting from powder post beetle infestation thereof, the *577record reveals the existence of genuine issues of material fact for resolution by the jury. The trial judge correctly overruled the defendant real estate agent’s motion for summary judgment.
Argued May 21, 1975
Decided September 2, 1975.
Fallin & Kirbo, Keith Murphy, for appellant.
Alexander, Vann & Lilly, William U. Norwood, John Turner Holt, Charles H. Watt, III, James C. Whelchel, for appellees.

Judgment affirmed.


Deen, P. J., and Evans, J., concur.